





Exhibit 10.s






POLARIS INDUSTRIES INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT


Participant: Christopher Musso    


In accordance with the terms of the Polaris Industries Inc. 2007 Omnibus
Incentive Plan (As Amended and Restated April 30, 2015) (the "Plan"), Polaris
Industries Inc. (the “Company”) hereby grants to you, the Participant named
above, an award of Restricted Stock Units involving the number of such Units set
forth in the table below. The terms and conditions of this Award are set forth
in this Agreement, consisting of this cover page, the Award Terms and Conditions
on the following pages, and in the Plan document, a copy of which has been
provided to you. Unless the context indicates otherwise, any capitalized term
that is not defined in this Agreement shall have the meaning set forth in the
Plan as it currently exists or as it is amended in the future.


Number of Restricted Stock Units Granted:
30,000
 
Grant Date:
November 6, 2017
 
Vesting Schedule:
Vesting Date
Number of Units That Vest
 
March 31, 2019
2,500
 
June 30, 2019
2,500
 
September 30, 2019
2,500
 
December 31, 2019
2,500
 
March 31, 2020
2,500
 
June 30, 2020
2,500
 
September 30, 2020
2,500
 
December 31, 2020
2,500
 
March 31, 2021
2,500
 
June 30, 2021
2,500
 
September 30, 2021
2,500
 
December 31, 2021
2,500



All terms, provisions and conditions applicable to Restricted Stock Unit Awards
set forth in the Plan and not set forth in this Agreement are incorporated by
reference into this Agreement.


By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan. You acknowledge that you have
received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding your rights and obligations in
connection with this Restricted Stock Unit Award.


 
EMPLOYEE
 
POLARIS INDUSTRIES INC.
Agreed:
       /s/ Christopher Musso
 
  /s/ James P. Williams
 
Name: Christopher Musso
 
James P. Williams
 
 
 
Senior Vice President, Chief Human Resources Officer



Attachment: Award Terms and Conditions









--------------------------------------------------------------------------------





Polaris Industries Inc.
2007 Omnibus Incentive Plan
(As Amended and Restated April 30, 2015)
Restricted Stock Unit Award Agreement


Award Terms and Conditions


1.
Award of Restricted Stock Units. The Company hereby confirms the grant to you,
as of the Grant Date and subject to the terms and conditions of this Agreement
and the Plan, of the number of Restricted Stock Units identified on the cover
page of this Agreement (the "Units"). Each Unit represents the right to receive
one Share of the Company’s common stock. The Units granted to you will be
credited to an account in your name maintained by the Company. This account
shall be unfunded and maintained for book-keeping purposes only, with the Units
simply representing an unfunded and unsecured obligation of the Company.



2.
Restrictions Applicable to Units. Neither this Award nor the Units subject to
this Award may be sold, assigned, transferred, exchanged or encumbered other
than by will or the laws of descent and distribution. Any attempted transfer in
violation of this Section 2 shall be void and ineffective. The Units and your
right to receive Shares in settlement of the Units under this Agreement shall be
subject to forfeiture except to extent the Units have vested as provided in
Section 4.



3.
No Shareholder Rights. The Units subject to this Award do not entitle you to any
rights of a shareholder of the Company’s common stock. You will not have any of
the rights of a shareholder of the Company in connection with the grant of Units
subject to this Agreement unless and until Shares are issued to you upon
settlement of the Units as provided in Section 5.



4.
Vesting and Forfeiture of Units. The Units shall vest at the earliest of the
following times and to the degree specified. For purposes of this Agreement, use
of the terms “employment” and “employed” refers to providing services to the
Company and its Affiliates in the capacity of an Employee, Nonemployee Director
or Third-Party Service Provider.



(a)
Scheduled Vesting. The Units shall vest in accordance with the Vesting Schedule
set forth on the cover page to this Agreement, so long as your employment has
been continuous since the Grant Date. Notwithstanding the foregoing, if you
experience an involuntary termination of employment for reasons other than
Cause, or terminate your employment for Good Reason (as defined below), then all
of the Units subject to this Award shall vest as of the termination date.





(b)
Change of Control. If a Change of Control occurs while you continue to be
employed and before all of the Units have otherwise vested in accordance with
the Vesting Schedule, then the following shall apply:



(1)
If this Award is continued, assumed or replaced in connection with a Change of
Control but you experience an involuntary termination of employment for reasons
other than Cause, or you terminate your employment for Good Reason (as defined
below), and in either case such termination occurs within one year after the
Change of Control, then all of the Units subject to this Award shall vest as of
the termination date.



(2)
If this Award is not continued, assumed or replaced in connection with a Change
of Control, then all of the Units subject to this Award shall vest as of the
date of the Change of Control.



For purposes of this Section 4(b), “Good Reason” means, without your express
written consent, (i) any material reduction in the scope of your authority,
duties or responsibilities; (ii) any material reduction in your base
compensation or any material reduction in your benefits (unless such reduction
applies to all other executive officers of the Company) (iii) any material
change in the geographic location of your principal place of employment; or (iv)
any action or inaction that constitutes a material breach by the Company of any
agreement under which you provide services to the Company. Good Reason shall
not, however, exist unless you have first provided written notice to the Company
of the initial occurrence of one or more of the events under clauses (i) through
(iv) above within ninety (90) days of the event’s occurrence, and such event is
not fully remedied by the Company within thirty (30) days after the Company’s
receipt of written notice from you.







--------------------------------------------------------------------------------





(c)
Forfeiture of Unvested Units. If your employment terminates prior to the final
scheduled Vesting Date under circumstances other than as set forth in Sections
4(a) and 4(b), all unvested Units shall immediately be forfeited.



5.
Settlement of Units. After any Units vest pursuant to Section 4, the Company
shall, as soon as practicable (but no later than the later of (i) the end of the
calendar year in which such Units vest or (ii) the 15th day of the third
calendar month after the vesting date), cause to be issued and delivered to you,
or to your designated beneficiary or estate in the event of your death, one
Share in payment and settlement of each vested Unit. Delivery of the Shares
shall be effected by the issuance of a stock certificate, by an appropriate
entry in the stock register maintained by the Company’s transfer agent with a
notice of issuance provided, or by the electronic delivery of the Shares to a
designated brokerage account, shall be subject to satisfaction of withholding
tax obligations as provided in Section 6 and compliance with all applicable
legal requirements as provided in Section 21.6 of the Plan, and shall be in
complete satisfaction and settlement of such vested Units. The Company will pay
any original issue or transfer taxes with respect to the issuance and delivery
of the Shares to you, and all fees and expenses incurred by it in connection
therewith.



6.
Withholding Taxes. The Company will notify you of the amount of any federal,
state, local or foreign withholding taxes (including social insurance
contributions) that must be paid in connection with the vesting or settlement of
the Units. The Company (or any Affiliate employing you) may deduct such amount
from your regular salary payments or other compensation otherwise due and owing
to you. If the full amount of the withholding taxes cannot be timely recovered
in this manner, you must immediately remit the deficiency to the Company upon
the receipt of the Company’s notice. If you wish to satisfy some or all of such
withholding taxes by delivering Shares you already own or by having the Company
retain a portion of the Shares that would otherwise be issued to you in
settlement of vested Units, you must make such a request in accordance with
Section 19.2 of the Plan which shall be subject to approval by the Committee.
The Company may withhold the issuance to you of any and all Shares to which you
are otherwise entitled under this Agreement until you have satisfied the
applicable tax withholding obligations.



7.
Compensation Recovery. Notwithstanding any other provision of this Agreement,
this Award and any Shares or cash received in settlement thereof shall, to the
extent applicable, be subject to (i) the Company’s Policy Regarding Executive
Incentive Compensation Recoupment as in effect from time to time, including any
amendments or revisions thereto adopted by the Board or the Committee in
response to the requirements of Section 10D of the Exchange Act and the rules
promulgated by the Securities and Exchange Commission and the New York Stock
Exchange thereunder; and (ii) forfeiture to or reimbursement of the Company
under the circumstances and to the extent provided in Section 304 of the
Sarbanes-Oxley Act of 2002 if you are one of the individuals expressly subject
to such Section 304 or if you knowingly or grossly negligently engaged in the
misconduct, or knowingly or grossly negligently failed to prevent the misconduct
which resulted in material noncompliance by the Company with any financial
reporting requirement under the securities laws and as a result of which the
Company was required to prepare an accounting restatement.



8.
Governing Plan Document. This Agreement and Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.



9.
Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.



10.
Entire Agreement; Amendment; Severability. This Agreement and the Plan embody
the entire understanding of the parties regarding the subject matter hereof and
shall supersede all prior agreements and understandings, oral or written,
between the parties with respect thereto. Except as otherwise provided in
Section 17.4 of the Plan, no change, alteration or modification of this
Agreement may adversely affect in any material way your rights under this
Agreement without your prior written consent. If any provision of this Agreement
or the application of any provision hereof is declared to be illegal, invalid,
or otherwise unenforceable by a court of competent jurisdiction, the remainder
of this Agreement shall not be affected thereby.



11.
Certain References. References to you in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to your
executors or administrators, or to the person or persons to whom all or any
portion of the Units may be transferred by will or the laws of descent and
distribution, shall be deemed to include such person or persons.



12.
Notices. Every notice or other communication relating to this Agreement shall be
in writing and shall be mailed to or delivered (including electronically) to the
party for whom it is intended at such address as may from time to time be






--------------------------------------------------------------------------------





designated by it in a notice mailed or delivered to the other party as herein
provided. Unless and until some other address is so designated, all notices or
communications by you to the Company shall be mailed or delivered to the
Company, Attn: Senior Vice President, Chief Human Resources Officer, at its
office at 2100 Highway 55, Medina, Minnesota 55340, and all notices or
communications by the Company to you may be given to you personally or may be
mailed or delivered to you at the address indicated in the Company's records as
your most recent address.


13.
Choice of Law. This Agreement will be governed by, and interpreted and enforced
in accordance with, the laws of the state of Minnesota (without regard to its
conflicts or choice of law principles).



14.
Section 409A. Nothwithstanding any other provision of this Agreement, to the
extent this Award constitutes a deferral of compensation subject to Code Section
409A:



(a)
For purposes of any amount that becomes vested and payable upon a termination of
employment, a termination of employment will be deemed to have occurred only at
such time as you have experienced a “separation from service” as such term is
defined for purposes of Code Section 409A.



(b)
If any amount subject to this Award shall become vested and payable as a result
of your separation from service at such time as you are a “specified employee”
within the meaning of Code Section 409A, then no payment shall be made, except
as permitted under Code Section 409A, prior to the first business day after the
earlier of (i) the date that is six months after your separation from service or
(ii) your death. Unless the Committee has adopted a specified employee
identification policy as contemplated by Code Section 409A, specified employees
will be identified in accordance with the default provisions specified under
Code Section 409A.



(c)
A Change of Control shall be deemed to have occurred only after giving effect to
the last sentence of Section 2.7 of the Plan.



15.
Electronic Delivery and Acceptance. The Company may deliver any documents
related to this Award by electronic means and request your acceptance of this
Agreement by electronic means. You hereby consent to receive all applicable
documentation by electronic delivery and to participate in the Plan through an
on-line (and/or voice activated) system established and maintained by the
Company or the Company’s third-party stock plan administrator.



16.
Appendix. This Award and the Shares acquired under the Plan upon settlement of
the Units shall be subject to any and all special terms and provisions, if any,
as set forth in the Appendix for your country of residence, which Appendix is
incorporated into and made a part of this Agreement.





By signing the cover page of this Agreement or otherwise accepting this Award in
a manner approved by the Company, you agree to all the terms and conditions
contained in this Agreement and in the Plan document.
































    





